NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARY LEE GOODWIN,                               No.    17-35376

                Plaintiff-Appellant,            D.C. No. 6:16-cv-01712-MC

 v.
                                                MEMORANDUM*
DAVE IVERSON, Deputy; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Gary Lee Goodwin appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging Fourth Amendment violations in

connection with two traffic stops. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Blankenhorn v. City of Orange, 485 F.3d 463, 470 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2007), and we affirm.

      The district court properly granted summary judgment because Goodwin

failed to raise a genuine dispute of material fact as to whether either of the

detentions were unreasonably prolonged. See United States v. Turvin, 517

F.3d 1097, 1101-03 (9th Cir. 2008) (explaining that courts must consider the

totality of the circumstances surrounding the stop and that brief pauses in the

ticket-writing process does not render a stop unreasonable per se); see also Illinois

v. Caballes, 543 U.S. 405, 410 (2005) (“A dog sniff conducted during a

concededly lawful traffic stop that reveals no information other than the location of

a substance that no individual has any right to possess does not violate the Fourth

Amendment.”).

      Goodwin’s requests for judicial notice (Docket Entry Nos. 15, 19), and

motion to appoint counsel and request for oral argument (Docket Entry No. 14),

are denied.

      AFFIRMED.




                                           2                                     17-35376